Case 1:18-CV-10207-LGS Document 1 Filed 11/02/18 Page 1 of 7

Martin F. Casey

CASEY & BARNETT, LLC
305 Broadway, Ste 1202

New York, New York 10007
(212) 286-0225

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YOR.K

 

X
BEAZLEY GROUP a/s/o H&N GROUP, INC.
18 Civ.
Plaintiff,
- against - COMPLAINT
MAERSK LINE A/S d/b/a MAERSK LINE
Defendant.
X

 

Plaintiff, BEAZLEY GROUP a/s/o H&N GROUP, INC., by and through its attorneys,

Casey & Barnett LLC, as and for its Complaint, alleges upon information and belief as follows:
JURISDICTION

1. This is an admiralty and maritime claim Within the meaning of Rule 9(h) of the
Federal Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333 and the
provisions contained in the Maersk Line bill of lading, which mandates that jurisdiction for all
claims arising under its bill of lading shall be in this district.

PARTIES

2. At all material times, Beazley Group (hereinafter "Beazley" or "Plaintiff") was
and is a business entity with an office and place of business located at 60 Great Tower Street,
London, England, and is the subrogated underwriter of the consignment of Frozen Shrimp, as

more specifically described below.

Case 1:18-cv-10207-LGS Document 1 Filed 11/02/18 Page 2 of 7

3. At all material tirnes, H&N GROUP, INC. (hereinafter “H&N Group” or
“Plaintiff”) was and is a corporation With an office and place of business located at 5580 South
Alarneda Street, Vernon, California 90058, and is consignee and owner of a consignment of
Frozen Shrimp, as more specifically described below.

4. At all material tirnes, defendant, MAERSK LINE A/S d/b/a MAERSK LINE
(hereinafter “Defendant” or “Maersk”) was and is a corporation with an office and place of
business located at 180 Park Avenue, Florham Park, New Jersey 07932 and at all relevant tirnes,
was and is still doing business within the jurisdiction of this Honorable Court as a common
carrier of goods for hire.

5. Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf
of and for the interest of all parties who may be or become interested in the said consignments,
as their respective interests may ultimately appear, and plaintiff is entitled to maintain this action.

RELEVANT FACTS

6. On or about September 30, 2017, a consignment consisting of 3,200 cartons
Frozen Shrimp, then being in good order and condition, were loaded into container MNBU
3381178 and thereafter delivered into the custody and control of Maersk and/or its agents in
Tamjung Priok, Indonesia for transportation to Houston, Texas via Los Angeles, CA, all in
consideration of an agreed upon freight, Maersk's agreement to maintain a supply air temperature
of -20°C at all tirnes, and pursuant to Maersk bill of lading number MAEU 573966404 dated
September 30, 2017.

7. Thereafcer, on or about September 30, 2017 the aforementioned container Was
loaded aboard the M/V IRENES RELIANCE and the vessel departed Tanjung Priok, Indonesia.

8. On or about October 5, 2017 the subject container was discharged in Singapore.

Case 1:18-cv-10207-LGS Document 1 Filed 11/02/18 Page 3 of 7

9. On or about October 8, 2017 the subject container was transshipped on board the
M/V MAERSK ESERALDAS and the vessel departed for her intended destination.

10. On or about November 3, 2017 the vessel arrived in Los Angeles, California and
container MNBU 3381178 was discharged

11. On or about November 6, 2017 the container was railed to Houston, Texas, Where
it arrived on November 11, 2017.

12. On November 13, 2017 the container was delivered to the plaintiffs designated
warehouse in Houston, Texas.

13. During an inspection of the goods, it was determined that Maersk and/or its agents
failed to maintain proper temperatures between November 2, 2017 and November ll, 2017,
when the container was delivered to the plaintiff.

14. The damage to the cargo was not the result of any act or omission of the Plaintiff
but, to the contrary, was due solely as the result of the negligence, unseaworthiness, fault,
neglect, breach of contract of carriage and breach of bailment on the part of the Defendant and/or
its agents

15. As a result of the foregoing, H&N Group suffered a loss in the amount of
$120,000.00, no part of which has been paid, despite due demand.

16. At all times relevant hereto, a contract of insurance for property damage was in
effect between H&N Group and Beazley, which provided coverage for, among other things, loss
or damage to the consignment

17. Pursuant to the aforementioned contract of insurance between H&N Group and
Beazley, monies have been expended on behalf of H&N Group to the detriment of Beazley due

to the damages sustained during transit.

Case 1:18-cv-10207-LGS Document 1 Filed 11/02/18 Page 4 of 7

18. As Beazley has sustained damages as the result of said expenditures, expenditures
rightly the responsibility of defendant Beazley has an equitable right of subrogation and is
subrogated to the rights of its insured With respect to any and all claims for damages against the
defendant

19. By reason of the foregoing, plaintiff has sustained losses which will be shown
with specificity at trial, no part of` which has been paid, although duly demanded, which are
presently estimated to be $120,000.00.

AS AND FOR A FIRST CAUSE OF ACTION - BREACH OF CONTRACT

20. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 through 19, inclusive, as if herein set forth at length.

21. Pursuant to the contract entered into between the parties, defendant owed a
contractual and statutory duty to the Plaintiff, to carry, bail, keep and care for, protect and deliver
the Plaintiff‘s cargo in the same good order and condition as at the time said defendant first
accepted custody and control of the goods.

22. The defendant breached its contractual and statutory duties by failing to properly
care for, bail and protect the Plaintiff‘s cargo in the same good order and condition as at the time
said defendant first accepted custody and control of the goods.

23. As a direct and proximate result of said breach of contract by defendant, the
Plaintiff has suffered damages in the amount presently estimated to be no less than $ 120,000.00.

24. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
With more specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $120,000.00.

Case 1:18-cv-10207-LGS Document 1 Filed 11/02/18 Page 5 of 7

AS AND FOR A SECOND CAUSE OF ACTION - BREACH OF BAILMENT

25. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs 1 through 24, inclusive, as if herein set forth at length.

26. Pursuant to its obligations as a bailee for hire of the Plaintiff's cargo, the
defendant owed contractual and statutory duties to Plaintiff to carry, bail, keep and care for,
protect and deliver the Plaintiffs cargo in the same good order and condition as at the time said
defendant first accepted custody and control of the goods.

27. The defendant breached its duties as a bailee for hire by failing to properly carry,
bail, keep and care for, protect and deliver the Plaintiffs cargo in the same good order and
condition as at the time said defendant first accepted custody and control of the goods.

28. As a direct and proximate result of the breach of bailment by the Defendant, the
Plaintiff has suffered damages in the approximate amount of $120,000.00.

29. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are
presently estimated to be no less than 8120,000.00.

AS AND FOR A THIRD CAUSE OF ACTION - NEGLIGENCE

30. The Plaintiff repeats, reiterates and realleges each and every allegation set forth in
paragraphs l through 29, inclusive, as if herein set forth at length.

31. The Defendant owed a duty to the Plaintiff to carry, bail, keep and care for,
protect and deliver the Plaintiff‘s cargo in the same good order and condition as at the time said

defendant first accepted custody and control of the goods.

Case 1:18-cv-10207-LGS Document 1 Filed 11/02/18 Page 6 of 7

32. The Defendant breached and was negligent in its duty to carry, bail, keep and care
for, protect and deliver the Plaintiff‘s cargo in the same good order and condition as at the time
said defendant first accepted custody and control of the goods.

33. As a direct and proximate result of the negligence by the Defendant, the Plaintiff
has suffered damages in the approximate amount of $120,000.00.

34. By reason of the foregoing, the Plaintiff has sustained losses which will be shown
with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $120,000.00.

WHEREFORE, Plaintiff prays:
1. That process in due form of law may issue against Defendant citing it to appear
and answer all and singular the matters aforesaid;
2. That judgment may be entered in favor of Plaintiff against Defendant for the
amount of Plaintiff‘s damages in the amount of at least $l20,000.00, together with interest, costs

and the disbursements of this action; and

Case 1:18-cv-10207-LGS Document 1 Filed 11/02/18 Page 7 of 7

3. That this Court grant to Plaintiff Such other and further relief as may be just and

proper.

Dated: New York, New York
November 2, 2018
228- l 62

CASEY & BARNETT, LLC
Attomeys for Plaintiff j

‘

By: w § QZ §
Martin F. Casey
305 Broadway, Ste 1202

New York, New York 10010
(212) 286-0225

